Order entered March 25, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00375-CV
                               No. 05-20-00377-CV

     IN THE BEST INTEREST AND PROTECTION OF E.P., Appellant

                    On Appeal from the Probate Court No. 3
                            Dallas County, Texas
            Trial Court Cause Nos. MED-20-80112 and MI-20-00463

                                      ORDER

        Before the Court are Dallas County Deputy Clerk Trinidad Pimentel’s

March 23, 2020 requests for extensions of time to file the records in these priority

appeals. We GRANT the requests to the extent that we ORDER the clerk’s

record in each appeal be filed no later than April 6, 2020.


        Also before the Court are Charletta Breed’s March 24, 2020 requests to

extend time to file the reporter’s record in each appeal. We GRANT the request

and ORDER the reporter’s record in each appeal be filed no later than April 6,

2020.
        The appellant’s brief in each appeal shall be filed no later than April 16,

2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE